FILE COPY




   BRIAN QUINN
    Chief Justice
                                   Court of Appeals                               VIVIAN LONG
                                                                                      Clerk

JAMES T. CAMPBELL
      Justice
                                   Seventh District of Texas                  MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                 Potter County Courts Building                  P. O. Box 9540
                                                                                  79105-9540
                                  501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                    Amarillo, Texas 79101-2449                      (806) 342-2650

                                 www.txcourts.gov/7thcoa.aspx

                                     September 29, 2015

Brooks Barfield, Jr.                            Scott Brumley
BARFIELD LAW FIRM                               Potter County Attorney's Office
P. O. Box 308                                   500 S Fillmore St., Room 301
Amarillo, TX 79105-0308                         Amarillo, TX 79101-2437
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00091-CR, 07-15-00106-CR, 07-15-00107-CR
          Trial Court Case Number: 141066, 141094, 141118

Style: Ex parte Daniel Lee Ainsworth

Dear Counsel:F

          Appellant's brief is filed on Thursday, September 24, 2015.

                                                          Very truly yours,
                                                          Vivian Long
                                                          VIVIAN LONG, CLERK

 xc:     Daniel Lee Ainsworth